Case 1:12-cr-00119-MAC-ZJH Document 711 Filed 07/27/21 Page 1 of 2 PageID #: 3077




  UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        '
                                                  '
                                                  '
  v.                                              '           NO. 1:12-CR-119 (12)
                                                  '
                                                  '
  MACK LANGSTON WARNER                            '

                     ORDER ADOPTING THE MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

         The court referred a petition alleging violations of supervised release conditions to the

  Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

  consideration pursuant to applicable laws and orders of this court. The court has received and

  considered the Report of the United States Magistrate Judge filed pursuant to such order, along

  with the record, pleadings and all available evidence.

         At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

  recommended:

  1.     that the court find that the Defendant violated the first allegation in the petition that he
         failed to follow a mandatory condition of release;

  2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

  3.     the Defendant should be sentenced to a term of 8 months’ imprisonment, with no
         supervised release to follow, to be served at the Federal Correctional Institute in
         Beaumont, Texas, if the Bureau of Prisons can accommodate such request.
         At the close of the revocation hearing, the Defendant, defense counsel and counsel for

  the Government each signed a standard form waiving their right to object to the proposed

  findings and recommendations contained in the magistrate judge’s report, consenting to

  revocation of supervised release and imposition of the sentence recommended. The Defendant
Case 1:12-cr-00119-MAC-ZJH Document 711 Filed 07/27/21 Page 2 of 2 PageID #: 3078




  also waived his right to be present with counsel and to speak at sentencing before the court

  imposes the recommended sentence.

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report of the magistrate judge is ADOPTED. It is therefore

         ORDERED and ADJUDGED that the petition is GRANTED and Mack

  Langston Warner’s supervised release is REVOKED.

         Judgment and commitment will be entered separately, in accordance with the magistrate

  judge’s recommendations.


         SIGNED at Beaumont, Texas, this 27th day of July, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
